Citation Nr: 1738713	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to September 15, 2010 for the award of total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 (PTSD), September 2013 (plantar fasciitis) and May 2015 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Veteran's PTSD claim was remanded by the Board in May 2014 and April 2015.


FINDINGS OF FACT

1.  Plantar fasciitis was not manifest during service and is not attributable to service.  

2.  Plantar fasciitis is not caused or aggravated by service-connected disability. 

3.  The Veteran's PTSD is manifested by near continuous panic and intrusive thoughts of feeling that he would be better off if he were not alive.

4.  The Veteran's PTSD does not result in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or symptoms of a similar nature and severity.

5.  Prior to September 15, 2010, the Veteran was employed and his service-connected disabilities were not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for service connection for plantar fasciitis, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an initial rating of 70 percent for PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an effective date prior to September 15, 2010, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records and private medical records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board remanded the Veteran's PTSD appeal in May 2014 to obtain a new VA PTSD examination and in April 2015 for issuance of a supplemental statement of the case.  The aforementioned development was completed.  There has been substantial compliance with the May 2014 and April 2015 Board remand decisions.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Plantar Fasciitis 

The Veteran's claim for service connection for plantar fasciitis was received in August 2012.  The Veteran asserts that his bilateral plantar fasciitis is aggravated by his service-connected diabetes.  Submitted with his claim were private medical records from Mountain State Prosthetics showing that the Veteran had been provided bilateral foot orthotics for treatment of plantar fasciitis.  Also submitted were internet articles regarding plantar fasciitis.  One of them stated that plantar fasciitis is more common in people with diabetes, although the exact reason for this is unknown.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).

The Veteran's STRs are silent to any foot complaints and the medical evidence of record clearly shows that the Veteran's bilateral plantar fasciitis first manifested many years after discharge from service.  Furthermore, the Veteran does not assert that his plantar fasciitis disability is caused by service.  The preponderance of the probative evidence clearly indicates that the Veteran's bilateral plantar fasciitis is not caused by or a result of service and consequently service connection on a direct basis is not warranted.  

The Board has considered the Veteran's assertions that his bilateral plantar fasciitis is aggravated by his service-connected diabetes.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific question in this case, whether the Veteran has a bilateral plantar fasciitis disability that is caused or aggravated by the service-connected diabetes mellitus, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Board has reviewed the internet article submitted by the Veteran which states that plantar fasciitis is more common in people with diabetes.  However, this statement provides no opinion regarding whether diabetes mellitus actually causes or aggravates plantar fasciitis.  Consequently, the Board finds that this statement is of little probative value regarding whether this Veteran's plantar fasciitis is aggravated by his service-connected diabetes mellitus.  There is no rationale to support the finding.  In this case the most probative evidence of record includes April and September 2013 VA medical opinions that are against the Veteran's claim.  After a review of the record and an examination of the Veteran the April 2013 VA examiner indicated her opinion that the Veteran's plantar fasciitis was not caused by the Veteran's service-connected diabetes because he had been treated for plantar fasciitis since 2003, and he did not develop diabetes mellitus until 2010.  

Furthermore, the Veteran's records were reviewed by a VA physician in September 2013 and the physician opined that the Veteran's bilateral plantar fasciitis was not aggravated by his service-connected diabetes mellitus.  The VA physician noted that although plantar fasciitis and diabetes mellitus can both result in pain in the foot and ankle, diabetes itself has not been found to aggravate plantar fasciitis.  He further noted that plantar fasciitis is most commonly associated with movement and that diabetes, on the other hand, diffusely affects the nerves in the extremities, producing neuropathic pain as well as other symptoms.  He went on to state that diabetic neuropathy most commonly is found to result in less movement overall due to the neurologic symptoms.  Lessening of movement generally lessens the pain of plantar fasciitis.  

In this case the most probative evidence of record consists of the VA medical opinions indicating that the Veteran's plantar fasciitis is not caused or aggravated by the service-connected diabetes mellitus.  As shown above, the VA examiners reviewed the evidence of record and provided rationale supporting their opinions. There are no medical opinions to the contrary. 

As the weight of the competent evidence is against a finding that the Veteran's plantar fasciitis is related to service or to a service-connected disability, the Board finds that the preponderance of the evidence is against the claim, and that the claim for bilateral plantar fasciitis, to include as secondary to service-connected diabetes mellitus, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  PTSD  

The May 2010 rating decision on appeal granted the Veteran service connection and a 30 percent rating for PTSD.  Service connection and the 30 percent rating were awarded effective from the January 28, 2010 date of receipt of the Veteran's claim for service connection for PTSD.  A July 2014 rating decision granted the Veteran an increased rating of 50 percent for PTSD, also effective from January 28, 2010.  For the reasons and bases expressed below, the Board finds that the Veteran is entitled to a 70 percent initial rating for PTSD.

Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A January 2010 private treatment record notes that the Veteran was working and that he planned to retire in March.  The Veteran was depressed, anxious, very angry, disheartened, and irritable.  Recent, remote and immediate memory was intact.  Although depressed, the Veteran did not report any suicidal ideation.  However the examiner strongly suspected that there was some.  There was no homicidal ideation of significance.  GAF was noted to be 35-40.  In February 2010 the private examiner further noted that the Veteran was very symptomatic from PTSD.  The Veteran was not able to be pleasant around or enjoy people, including family a lot of the time.  He reported that he spent a lot of effort to avoid being around people or in social situations even to the point it effected eating out or shopping in a normal fashion.  He could not participate in outings to shop with others or be part of a group.  He reported that it was rare to have a day without frequent (if not more or less continuous) symptoms of depression, panic, vulnerability, anger, intrusive thoughts and feeling of having been better off not being alive.  He stated that he could go "live" in a situation where he felt victimized or disrespected.

On VA examination in March 2010 the Veteran reported that he and his wife enjoyed going to junk stores and flea markets, going for walks, taking bicycle rides.  They had some trips planned for the summer, probably to Myrtle Beach.  The Veteran stated "I don't like people.  I am a loner.  I stay to myself.  I have friends on the job in the neighborhood, and in the church, but I don't really socialize.  I don t trust people."  He reported pleasant superficial contact with these types of people but did not spend any extended amounts of time with them, with the exception of two or three men with whom he worked.  He would have lunch occasionally with one of them and vacation with one of them.  The Veteran regularly went to church with his wife.  He reported that he sang in the choir and planned to participate in the men's fellowship group now that he was retired.  The Veteran denied a history of suicide attempts and denied a history of violence/assaultiveness.  The Veteran was clean, neatly groomed and appropriately dressed.  He was cooperative, friendly and attentive toward the examiner.  His speech was clear and he had full affect.  He had no delusions, no inappropriate behavior and no obsessive/ritualistic behavior.  He had no homicidal or suicidal thoughts.  His recent memory was moderately impaired.  The Veteran reported that he had retired in March 2010 because he was eligible by age or duration of work.  GAF was noted to be 60.  The examiner opined that the Veteran had mild to moderate symptoms of PTSD and secondary depression.  She noted that his symptoms resulted in mild functional impairment.  She further opined that the Veteran was not unemployable solely due to PTSD and secondary mood symptoms.  

Private treatment records in May 2010 noted that the Veteran's mood was noticeably depressed for him.  His affect was tense and dysphoric.  His content of thought was angry and bitter, but still sad.  His facial expression was one of unhappiness and volatility.  His usual variability of mood with changing interview content and dynamics was intense in a negative way.  Enthusiasm was absent and enjoyment of his life was below norms.  The Veteran had no active suicidal or homicidal thoughts or self-injurious behavior.  The examiner opined that the Veteran had had a setback.  He was very angry and not doing very well with all the symptoms from PTSD.  He was not able to be pleasant around or enjoy people including family.  He spent a lot of effort to avoid being around people or in social situations, even to the point it effected eating out or shopping in a normal fashion.  The examiner stated that the Veteran never felt safe and always wanted to hurt someone.  His Global-Assessment of Functioning was 40 or somewhat lower.

The Veteran reported at a January 2011 PTSD examination that he loved retirement.  He did what he wanted to, when he wanted to.  They had spent seven days at the beach and at Dollywood.  They went to Goodwill and to flea markets.  He reported that he and his brother did a lot of work together.  He reported being active in a community church.  He denied any decline in interests and motivation.  He stated that he was considering taking classes at a technical center in woodworking.  On examination the Veteran was anxious.  He was appropriately dressed and cooperative.  He had no inappropriate behavior, no obsessive/ritualistic behavior, and no panic attacks.  No homicidal or suicidal thoughts were present and he had good impulse control.  There had been no episodes of violence.  The Veteran had no problems with daily hygiene or with activities of daily living.  Recent and immediate memory was mildly impaired.  The Veteran reported that he retired in March 2010 when his company was sold and he was at the age or retirement.  GAF was noted to be 70 and the examiner stated that there was no decline of social or occupational functioning due to mental health.  He then stated that the Veteran had transient or mild social and occupational impairment due to mental health during times of stress.  

Private medical records in December 2011 state that the Veteran had episodes of impaired judgment and chronically diminished abstract thinking.  He had consistent disturbance of motivation and-mood (depression and irritability) difficulty in establishing and maintaining effective work and social relationships, and worsening hopelessness.  There were deficiencies in the areas of family relations, judgment, thinking, and mood due to PTSD and secondarily depression.  There was continuous anxiety and near continuous panic.  He could not function independently in a normal way or a predictable way that was appropriate and effective.  There was clear impairment of impulse control (such as unprovoked irritability with periods of violence).  He had almost no adaptation to stressful circumstances (including work or a worklike setting) and no effective new relationships.

Vet Center records in January 2012 state that the Veteran struggled with severe and chronic symptoms of PTSD and secondary depression/anxiety.  The counselor noted that the symptoms have had a major impact on functioning in all realms of the Veteran's life.  GAF was noted to be 39.  

Private medical records in July 2014 indicate that the Veteran's mood was mixed, but predominantly edgy, irritable, anxious, and depressed.  His affect was concordant with his mood and his thought content.  His comprehension, information processing, grasp of ideas, ability to manipulate ideas, thinking speed, and naturalistic mental multi-tasking were very disrupted by his PTSD.  There was no homicidal or suicidal ideation.

On VA examination in May 2015, the Veteran was alert, cooperative and well oriented to person, place, situation and time.  Mood was appropriate to the topic of conversation and affect was congruent.  The Veteran presented with appropriate dress and hygiene.  Thought process was linear, organized, and goal-directed.  Speech was spontaneous and normal with regard to volume and clarity.  Insight and judgment were within normal limits.  There was no evidence of responding to internal stimuli, and there were no overt delusions in the Veteran's expressed thoughts.  The Veteran did not disclose suicidal/homicidal ideation, plan, or intent.  The examiner noted that the Veteran's PTSD symptoms did not render him unable to secure and maintain physical and sedentary employment.  He would likely be capable of understanding, remembering, and carrying out instructions.  He would likely be capable of sustaining persistence and pace, and of adapting to change from a mental health perspective.  Given irritability, he might experience moderate difficulty relating effectively to co-workers and supervisors.  The Veteran reported mild difficulty concentrating.

At his April 2017 hearing the Veteran testified that he had trouble dealing with people at work prior to his retiring.  He said that he had no friends.  He reported that he did not sleep well.

The Board notes that the evidence of record shows a great variation in the severity of the Veteran's PTSD symptoms.  Many records indicate PTSD symptomatology of great severity.  These include the February 2010 private medical record indicating that the Veteran had frequent symptoms of panic and intrusive thoughts of feeling that he would be better off if he were not alive.  Also of note are the May 2010 records noting that the Veteran spent a lot of effort avoiding people and that he never felt safe; the December 2011 report that the Veteran had continuous anxiety and near continuous panic; and the January 2010 Vet Center records stating that the Veteran had severe and chronic depression/anxiety that had a major impact on functioning in all realms of the Veteran's life.  These records all indicate that the Veteran more nearly met the criteria for a 70 percent rating due to PTSD.  The Board recognizes that other medical records during the appeal period indicate much less severe PTSD symptomatology.  However, finding all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms have at times more nearly met the criteria for a 70 percent rating for PTSD since the grant of service connection.  Consequently, the Board finds that the Veteran is entitled to a 70 percent rating for PTSD during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board finds that the Veteran has not met the criteria for a rating in excess of 70 percent at any time since the grant of service connection.  The records indicate that he gets along well with his wife and that he has some activities that he enjoys.  The medical records have not documented that the Veteran's PTSD results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or symptoms of a similar nature and severity.  Accordingly, the Board finds that the Veteran has not met the criteria for a rating in excess of 70 percent for PTSD at any time since the grant of service connection.  

IV.  Effective Date

A May 2015 rating decision granted the Veteran TDIU effective from March 4, 2015.  A September 2015 statement of the case granted the Veteran an earlier effective dated of September 15, 2010 for the award of TDIU.  At his hearing the Veteran indicated that he retired in March 2010 and indicated that his symptomatology was as bad in March 2010 as on September 15, 2010 and that he should be provided an earlier effective date.     

Except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  "Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16 (a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16 (b).

In January 2010, the Veteran filed a claim for service connection for PTSD.  As noted above service connection was granted effective that date.  The Veteran appealed the rating assigned.  The TDIU claim is a component of the claim for increased rating since January 2010.

Although the Veteran has testified at his hearing that he stopped working in March 2010, an April 2015 document from a human resources specialist at the Veteran's former employer indicates that the Veteran worked full time until September 14, 2010.  The Board further notes that at the hearing and at a VA examination the Veteran indicated that the reason he retired was that the company got bought out.  

The Board finds that the most probative evidence of when the Veteran stopped working full time is the official document from the human resources department of the company from which he retired.  As such, the Board finds that the Veteran was not unemployable due to his service-connected disabilities prior to September 15, 2010 as the most probative evidence indicates that the Veteran was substantially and gainfully employed full time prior to that date.  This finding is further supported by a March 2010 VA examination report in which the VA examiner opined that the Veteran was no unemployable due to his PTSD and secondary mood symptoms.  

In sum, the Board concludes that prior to September 15, 2010, the Veteran's service-connected disabilities were not severe enough to preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral plantar fasciitis, including as secondary to service-connected diabetes mellitus, is denied.

A rating of 70 percent for PTSD is granted, subject to the laws and regulations governing monetary awards.

An effective date prior to September 15, 2010 for the award of TDIU is denied.  



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


